 In the Matter of DAVID ANDERSON, HAROLD ANDERSON AND MARGARETANDERSON, INDIVIDUALLY AND AS CO-PARTNERS, DOING BUSINESS UNDERTHE NAME AND STYLE OF ANDERSON ELEVATOR COMPANYandFLOUR,FEED & GRAIN ELEVATOR WORKERS FEDERAL UNION #19140 (A. F.OF L. )Case No. C-1766.-Decided January 0, 1941Jurisdiction:grain storing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.'Mr. Norman F. Edmonds,for the Board.Marshall,Melhorn, Davies,WallcCBloch,byMessrs. Leland L.LordandHenry D. Bloch,of Toledo, Ohio, for the respondents.Mr. Clyde M. Valentine,of Toledo, Ohio, for the Union.Mr. Harold Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Flour, Feed and Grain Ele-vatorWorkers Federal Union #19140, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Eighth Region (Cleveland, Ohio), issueditscomplaint dated November 2, 1940, against David Anderson,Harold Anderson and Margaret Anderson, individually and as co-partners, doing business under the name and style of AndersonElevator Company, Maumee, Ohio, herein called the respondents,alleging that the respondents had engaged in and were engaging iriunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint,accompanied by a notice of hearing were duly servedupon the respondents and the Union.Regarding the unfair labor practices, the complaint alleged, insubstance, that on July 13, 1940, and at all times thereafter, the29 N L It. B, No. 24.128 DAVID ANDERSON129respondents refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit, al-though the Union had been designated representative of a majorityof such employees ; that on or about August 6, 1940, the respondents'grain elevator employees went out on strike because of the respond-ents' refusal to bargain collectively with the Union ; and that byrefusing to bargain collectively with the Union, and by persuadingtheir employees on July 13, 1940, and thereafter, to enter into indi-vidual contracts of employment with the respondents governing wagesand other working conditions, by threatening George Restle, on orabout July 21, 1940, with discharge because of his membership in andactivity on behalf of the Union, by making similar threats to otheremployees, by advising their employees that strikers would neveragain be given work by the respondents, by engaging in espionageand by other acts, the respondents interfered with, coerced, and re-strained their employees in the exercise of the rights guaranteed inSection 7 of the Act.On November 27, 1940, the respondents filedtheir answer admitting the allegations of the complaint with respectto the nature of their business, but denying the averments of unfairlabor practices.Pursuant to notice, a hearing was held in Toledo, Ohio, on Novem-ber 18, 19, 20, 26, 27, 28, and 29, 1940, before Howard Myers, theTrial Examiner duly designated by the Board.The Board and therespondents were represented by counsel and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.At the close of thehearing, on November 29, 1940, a stipulation in settlement of thecase signed by the respondents, the Union, and an attorney for theBoard was introduced' in evidence.On December 19, 1940, the respondents, the Union, and counselfor the Board entered into an amended stipulation in settlement ofthe case.The amended stipulation provides as follows :It is hereby stipulated by and between David Anderson, HaroldAnderson and Margaret Anderson, individually and as co-partners, doing business under the name and style of AndersonElevator Company, herein called Respondents, and Flour, Feedand Grain Elevator Workers Federal Union #19140 (A. F. ofL.), herein called the Union, and Norman F. Edmonds, Attorneyfor the National Labor Relations Board (the National LaborRelations Board will be hereinafter referred to as the "Board"),that:1.The Respondents withdraw their answer and all motions,heretofore made and filed in this proceeding and admit the alle- 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDgations of paragraphs 1, 2 and 3 of the complaint herein, whichallege jurisdictional facts and that the Union is a labor brgani-zation within the meaning of the National Labor Relations Act.II.Respondents are partners doing business under the nameand style of Anderson Elevator Company, having their officeand principal place of business in Maumee, Ohio.Since-oh orabout July 1, 1940 Respondents have been engaged in the busi-ness of buying, selling and storing various types of grain attheir elevator located in Maumee, Ohio.This elevator has acapacity of 3,100,000 bushels.Since on or about July 1, 1940,approximately 3,000,000 bushels of grain have been stored at'Respondents' elevator inMaumee, Ohio.Approximately onethird of this grain was purchased outside of the State of Ohioand shipped by rail and truck to Respondents' elevator in Mau-mee, Ohio.Since on or about July 1, 1940 Respondents havesold and shipped, approximately 350,000 bushels of grain fromtheir elevator.Approximately 300,000 bushels of this grain wasshipped to points outside of the State of Ohio. In the normaloperation of Respondents' business, it is estimated that approxi-mately 75 percent of all the grain purchased and stored at Re-spondents' elevator in Mauinee, Ohio will be sold and shippedto points outside of the State of Ohio.III.All parties having been duly served with the Complaint,Notice of Hearing, and Second Amended Charge, waive theirright to hearing and the making of findings of fact and conclu-sions of law by the Board, as set forth in Section 10 (b) andSection 10 (c) of the National Labor Relations Act.IV. It is agreed that this Amended Stipulation may be filedwith the Chief Trial Examiner of the Board and when so filed,this Amended Stipulation, together with 'the Complaint, Noticeof Hearing and the Second Amended Charge shall constitute therecord in this case.V. All individual contracts or agreements of employment en-tered into between Respondents and their employees are herebycancelled and terminated, subject to all rights and benefitsthat may have accrued to such employees up to the date of thesigning of this Amended Stipulation; however, such employeesmay enter into individual contracts or agreements of employ-ment with the Respondents, provided they give notice in writingto the Respondents of their desire to enter into such contractsor agreements within 15 days from the date of the posting ofthe notice (referred to in paragraph 2 (e) hereof) of the cancel-lation of these contracts.No individual contracts or agreementswill be entered into with any of such employees after the expira- DAVID ANDERSON131tion of the 15 day period.Nothing herein contained shall beconstrued to prevent Anderson Elevator Company from enteringinto lawful individual contracts or agreements of employmentwith other of their employees.VI. Respondents hereby agree that they will not discouragemembership in the Union or any other labor organization of theiremployees by discriminating in regard to hire and tenure ofemployment or other terms or conditions of employment.VII. The Parties hereto agree that the Board upon the basisof the record in this case may make the necessary findings offact to establish jurisdiction and enter the following Order:ORDERUpon the basis of the record in this case, an Order may forth-with be entered by the Board providing as follows :1.The Respondents shall not :(ti) Interfere with; restrain or coerce in aiiy manner, anyof their employees in the exercise of their rights guaranteed un-der Section 7 of the National Labor Relations Act; or coerce,intimidate, persuade, or urge any of their employees to enter intoindividual contracts of employment with them governing wagesand other working conditions;-(b)Enter into any individual contracts or agreements of em-ployment with any of their employees which will in any manlierrestrain, limit, prohibit, or put a premium in any way on theexercise of an employee's right to strike.-(c)Enter into any individual contracts or agreements of em-ployment with any of their employees which will not assure suchemployees of their freedom to exercise their rights as guaranteedin Sectio117 of the National Labor Relations Act.2.The Respondents shall:-(a)Offer, to John Long and George Cunningham immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to the former rights or privilegespreviously enjoyed by them;(b)Place each of the employees listed below, who make writ-ten application for employment within 15 -clays from the date ofthe posting of the notice referred to in paragraph 2 (e) belowand for whom employment is not now available, on a preferredlist to be offered employment as the need for employees arisesin the operation and maintenance of its elevator, feed mill andmarine leg, in addition to those presently employed or havingseniority therein.4i ;00 2--42-N of 21)-10- 132iDECISIONS OF NATIONAL LABOR RELATIONS BOARDPreferred ListLawrence CulbertsonLeo Hoen-Win. HoenMelvin GallantChas. SimpsonMarion VaughnFred MaddenAlbert PackRay Overmeyer'Geo. Hart(c) In order to effectuate the policies of the National LaborRelationsAct pay over to the individuals listed below theamounts set opposite their names :George Restle-------------------------------------- $635 64Herbert Vogel 1--------------------------------------528.80Romaine DeStatte---------------------------------200 00Robert-DeStatte-----------------------------------200 00Melvin Gallant--------------------------------------100 00Provided,however, that if Melvin Gallant decides at his optionnot to make application for employment as provided in para-graph 2 (b) above he shall be paid an additional sum of $100.(d) Immediately cancel and terminate all individual contractsor agreements of employment entered into between Respondentsand their employees subject to all rights and benefits which mayhave accrued to such employees to the date of such cancellationand termination,provided however such employees may enterinto individual contracts or agreements of employment with Re-spondents which do not violate the provisions of this Order, ifsuch employees give notice in writing to Respondents of theirdesire to enter into such contracts or agreements within fifteen(15) days from the date of the posting of the notice referred toin paragraph 2 (e) hereof.Nothing herein contained shall beconstrued to prevent the Respondents from entering into lawfulindividual' contracts or agreements of employment with otherof their employees.(e) Immediately post and'keep visible on their bulletin boardadjacent to the time clock for a period of sixty(60) days noticesadvisingtheir employees that Respondents will not engage inany of the practices prohibited in paragraphs 1 (a) through1 (c) above(such notice to contain the specific provisions ofSection 7 of the National Labor Relations Act) and will takethe affirmative action set forth in paragraphs 2 (a), 2 (b)' and2 (d) above. DAVID.ANDERSON133VIII.It is understood and agreed that the entire agreement iscontained within the terns of this Amended Stipulation and thatthere is no verbal agreement of any kind which varies, alters oradds to this Amended Stipulation, and that compliance by theRespondents with the foregoing Order shall be a final and com-plete disposition of the allegations set forth in the Complaintin the above entitled matter, and that the Respondents shall notbe compelled to ,reinstate or place on a preferred list to beoffered employment any persons other than those listed inparagraphs 2 (a) and 2 (b) hereof.-IX. It is further understood and agreed that this AmendedStipulation is subject to the approval of the Board and shallbecome effective immediately upon'the granting of such approval.X. In the event an Order of the Board is entered iii accordherewith, all parties consent to the entry by the appropriate Cir-cuit Court of Appeals, upon application without notice to theparties, of a decree enforcing an Order of the Board in theabove form and waive their right to contest any application bythe Board for the entry of such a decree.XI. It is understood and agreed that in the event this AmendedStipulation is not approved by the Board as written, the pro-visions hereof,including any andallwaivers herein made shallbe null and void and shall be without prejudice to the respectiveclaims of the parties hereto and the parties shall be relegated tothe position they were in immediately prior to the executionthereof.On December 30, 1940, the Board issued its order approving theamended stipulation,making it part of the record, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board.-Upon the. above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSDavid Anderson, Harold Anderson and Margaret Anderson arepartners doing business under the name and style of Anderson Ele-vator Company,1having their office and, principal place of businessinMaumee, Ohio. Since on or about July 1; 1940, the respondents,have been engaged in the business of buying, selling and storing vari-ous types of grain at their elevator located in Maumee, Ohio.Duringthis period, approximately 3,000,000 bushels of grain have been storedin the'respondents' elevator, about one-third of which was purchasedoutside the State of Ohio.During this same period, the respondents 134DECISIONS OF NATIONAL LABOB RELATIONS BOARDhave sold and shipped approximately 350,000 bushels of the grainstored in their elevator; about 300,000 bushels of which were shippedto points outside the State of Ohio. In the normal operation of therespondents' business, it is estimated that approximately 75 per centof all the grain purchased and stored at the respondents' elevator inMaumee, Ohio, will be sold and shipped to points outside the Stateof Ohio.The respondents admit that they are engaged in interstatecommerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, amended stipulation,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that David Anderson, Harold Anderson andMargaret Anderson, individually and as co-partners, doing businessunder the name and style of Anderson Elevator Company, theiragents, successors, and assigns :1.Shall not :(a) Interfere with, restrain or coerce in any manner, any of theiremployees in the exercise of their rights guaranteed under Section 7of the National Labor Relations Act; or coerce, intimidate, persuade,or urge any of their employees to enter into individual contracts ofemploymentwith them governing wages and other, workingconditions ;(b), Enter into any individual contracts or agreements of employ-ment with any of their employees which will in any manner restrain,limit, prohibit, or put a premium in any way on the exercise of anemployee's right to strike;(c)Enter into any-individual contracts or agreements of employ-ment with any of their employees which will not assure such em-ployees of their freedom to exercise their rights as guaranteed inSection 7 of the National Labor Relations Act.2.Shall :(a)Offer to John Long and George Cunningham immediate andfull reinstatement to 'their former or substantially equivalent posi-tions without prejudice to the former rights or privileges previouslyenjoyed by them;(b)Place each of 'the employees listed below, who make writtenapplication for employment within 15 days from the date of theposting of the notice referred to in paragraph 2 (e) below and forwhom employment is not now available, on a preferred list to beoffered employment as the need for employees arises in the operation DAVID ANDERSON135and maintenance of its elevator, feed mill and marine leg, in additionto those presently employed or having seniority therein.Preferred ListLawrence CulbertsonLeo HoenWm. HoenMelvin GallantChas. SimpsonMarion VaughnFred MaddenAlbert PackRay OvermeyerGeo. Hart(c) In order to effectuate the policies of the National Labor Rela-tions Act pay over to the individuals listed below the amounts setopposite their names :GeorgeRestle------------------ ------------------------$635 64Herbert Vogel------------------------------------------528 80Romaine DeStatte--------------------------------------200.00Robert DeStatte----------------------------------------200.00MelvinGallant-----------------------------------------100.00Provided, however, that if Melvin Gallant decides at his option notto make application for employment as provided in paragraph 2 (b)above he shall be paid an additional sum of $100.(d) Immediately cancel and terminate all individual contracts oragreements of employment entered into between Respondents andtheir- employees subject to all rights and benefits which may haveaccrued to such employees to the date of such cancellation and termi-nation, provided however such employees may enter into individualcontracts or agreements of employment with Respondents which donot violate the provisions of this Order, if such employees give no-tice in writing to Respondents of their desire to enter into such con-tracts or' agreements within fifteen (15) days from the date of theposting of the notice referred to in paragraph 2 (e) hereof.Nothingherein contained shall be construed to prevent the Respondents fromentering into lawful individual contracts or agreements of employ-ment with other of their employees.(e) Immediately post and keep visible on their bulletin boardadjacent to the time clock for a period of sixty (60) days, noticesadvising their employees that Respondents will not,engage in any ofthe practices prohibited in paragraphs 1 (a) through 1 (c) above(such notice to contain' the specific provisions of Section 7 of theNational Labor Relations Act) and will take the affirmative 'actionset forth in paragraphs 2 (a), 2 (b) and 2 (d) above.